In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-20-00323-CV
             ___________________________

   CHESTER WILDER AND CAROLYN WILDER, Appellants

                              V.

JOHNSTON CUSTOM HOMES, INC. AND JEROLD B. JOHNSTON,
              INDIVIDUALLY, Appellees




         On Appeal from County Court at Law No. 3
                  Tarrant County, Texas
              Trial Court No. 2017-005058-3


            Before Gabriel, Kerr, and Birdwell, JJ.
             Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On November 12, 2020, we notified Appellants that the trial-court clerk

responsible for preparing the record in this appeal had informed us that they had

made no arrangements to pay for the clerk’s record as the appellate rules require. See

Tex. R. App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal

for want of prosecution unless, within ten days, appellants arranged to pay for the

clerk’s record and provided us with proof of payment. See Tex. R. App. P. 35.3(c),

37.3(b), 44.3. Appellants have not made payment arrangements for the clerk’s record;

thus, we dismiss their appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: December 10, 2020




                                           2